DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2014/0144328) in view of Blichmann (NPL presented by Choi), MacLennan (US 5,235,901) and Pettinaroli (US 6,702,258). 

Regarding claim 10, Greene discloses (Fig-2) a fermenter comprising: 
a container (102) defining an interior space (interior of 102) for brewing a liquid (“For simplicity and ease of understanding, the following embodiments will be discussed with reference to brewing assemblies for brewing beer” [0017]); and 
a valve assembly (140 to 130) configured to be operatively coupled to a lower portion of the container for selective evacuation of the liquid from the interior space, the valve assembly including a valve (140), the valve including an aperture (inlet/outlet of valve system 140) through which the liquid is selectively evacuated (“As will be appreciated by those of ordinary skill the art, tap 140 may comprise any suitable device by which the flow of liquid from upper member 102 can be controlled. For example, tap 140 may comprise a valve or stopcock or spigot, just to name a few non-limiting examples” [0021]),
	Greene is silent regarding a racking arm, wherein the racking arm extends within the aperture in a manner to prevent the racking arm from contacting a movable valve member of the valve assembly, wherein the aperture includes a first portion that receives the movable valve member, wherein a diameter of the second portion is larger than a diameter of the racking arm.
However Blichmann teaches  (re-annotated figure 1) a racking arm (A) Wherein the racking arm extends within the aperture in a manner to prevent the racking arm from 

    PNG
    media_image1.png
    393
    622
    media_image1.png
    Greyscale



	The advantage of a racking arm, wherein the racking arm extends within the aperture in a manner to prevent the racking arm from contacting a movable valve member of the valve assembly wherein the aperture includes a first portion that receives the movable valve member and a second portion that receives the racking arm extending therein, is to adjust collection height from container and reduce yeast content in beer for cleaner clearer beer (time 3:10-3:20, further the purpose of a “racking arm” is known in the art, -“Rotating racking arms are an integral part of any fermentation system involving conical fermenters or brite tanks. Typically found in the bottom cone of a cylindroconical fermentation tank, the racking arm is rotated slowly downward drawing off clear liquid until the fine sediment of yeast begins to trickle through” as racking arm is defined by Glaciertanks.com, additionally see NPL Blichmann disclosing the function of a racking arm starting at minute mark 1:25).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Greene with Blichmann, by adding to the brewing system of Greene the racking arm of Blichmann, to reduce yeast in draw for cleaner clearer beer. 
Greene as modified by Blichmann is silent regarding the racking arm being removably received in the aperture.
	However MacLennan teaches (Fig-1a-3a-8) the racking arm (72) being removably received in the aperture (“The tube 72, already referred to above, extends from the float 70 to the spigot 23 where it is inserted within the spigot retaining nut 31” 
The advantage of the racking arm being removably received in the aperture, wherein a diameter of the second portion is larger than a diameter of the racking arm, is to permit flow and provide quick removability of components for ease of cleaning “The spigot 23, the carbon dioxide dispenser 53 and float 70 are likewise removed and easily disassembled. The beer making apparatus 10 can then be easily cleaned and reassembled for its next use” (column 7 lines 42-52). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Greene in view of Blichmann, with MacLennan, by adding to the semi undisclosed connecting features of valve and racking arm of Greene as modified by Blichmann, the established means of connecting fluid drains of Maclennan, to permit flow and provide quick removability of components for ease of cleaning.
Greene as modified by MacLennan is silent regarding the feature of a diameter of the first portion is smaller than the diameter of the racking arm.
However Pettinaroli teaches (Fig-2) a smaller diameter portion (56) of a valve retaining body (body of ball valve 10 to include inner passage 36) that delimits the insertion depth of fluidically connected pipe (pipe 14 with pipe end 52). 
The advantage of providing a depth limiting reduction of the valve body diameter in relation to a fluidically connected pipe, is to limit the depth of insertion of the pipe in relation to the moving valve element (“An annular adapter member 50 has an annular 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Greene with Pettinaroli, by adding to the undisclosed racking arm limiting insertion depth to valve of Greene, the reduction diameter pipe insertion depth limiting feature of Pettinaroli, to limit the depth of insertion of the pipe in relation to the moving valve element

Regarding claim 11, the fermenter of claim 10, Greene is silent regarding wherein the valve assembly is rotatable such that rotation of the valve outside of the interior space causes rotation of the racking arm inside the interior space.
However Blichmann teaches (re-annotated figure 1) wherein the valve assembly is rotatable (movement of exterior valve, see step 2 of figure 1, results in racking arm positioning, see step 1 compared to step 3 of figure 1) such that rotation of the valve outside of the interior space causes rotation of the racking arm inside the interior space.
	The advantage of a racking arm is to adjust collection height from container and reduce yeast content in beer for cleaner clearer beer (time 3:10-3:20, purpose of a racking arm).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Greene with Blichmann, by adding to the brewing system of Greene the racking arm of Blichmann, to reduce yeast in draw for cleaner clearer beer. 

Regarding claim 12, the fermenter of claim 11, Greene further discloses wherein the lower portion (112) is a generally conical lower portion (“a generally conical lower portion 112” [0018]), the valve assembly extending through a substantially flattened portion (flat portion 130) of a curved sidewall (130 on conical side wall of 112, see figure 2) of the generally conical lower portion when operatively coupled thereto.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Blichmann, MacLennan and Pettinaroli and in further view of Mullaney (US 2005/0072309).

Regarding claim 14, the fermenter of claim 10, Greene in view of Blichmann is silent regarding wherein a proximal end of the racking arm includes one or more 0-rings configured to seal against an inner surface of the aperture when the racking arm is received in the aperture.
However Mullaney in view of Greene as modified by Blichmann and Maclennan, teaches (Fig-7) wherein a proximal end (towards end 92) of the attachable draining component (45) includes one or more 0-rings (105) configured to seal against an inner surface (96) of the aperture when the racking arm is received in the aperture (as shown by fitment directing arrow of figure 7).
The advantage of providing a proximal end of the attachable draining component with one or more 0-rings configured to seal against an inner surface of the aperture when the attachable draining compoent is received in the aperture, is to provide a quick 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention as filed, to modify Greene with Mullaney. By adding to the racking arm system of Greene in view of Blichmann, the quick connect drain attaching feature of Mullaney, to provide a quick connecting fitting with positive sealing means to the interior attachment components of draining system. 

 
    PNG
    media_image2.png
    418
    601
    media_image2.png
    Greyscale


Regarding claim 15, the fermenter of claim 14, Greene is silent regarding wherein the proximal end includes one or more grooves in which the one or more 0-rings are disposed.

The advantage of wherein the proximal end includes one or more grooves in which the one or more 0-rings are disposed, is to provide a quick connect system to drain attachments, “A friction fit, quick connect/disconnect arrangement is thereby provided” [0023]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention as filed, to modify Greene with Mullaney. By adding to the racking system of Greene in view of Blichmann, the quick connect drain feature of Mullaney, to provide a quick connect system to drain attachments. 

Regarding claim 16, the fermenter of claim 15, Greene is silent regarding wherein the one or more grooves are formed by denting in a sidewall of the racking arm.
However Mullaney teaches (Fig-7) wherein the one or more grooves are formed by denting in a sidewall of the racking arm (groove (104) is indented into wall of fitting (92), little weight is given to method of providing indention in an apparatus claim). 
The advantage of wherein the one or more grooves are formed by denting in a sidewall of the racking arm, is to provide a quick connect system to drain attachments, “A friction fit, quick connect/disconnect arrangement is thereby provided” [0023]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention as filed, to modify Greene with Mullaney. By adding to the racking .

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blichmann (NPL presented by Choi) in view of Mullaney MacLennan and Pettinaroli.

Regarding claim 17, Blichmann discloses (re-annotated figure 1) a racking arm (a) assembly for a fermenter, the assembly comprising: 
a valve including an aperture (aperture of valve control arm D), the valve being configured to permit selective evacuation of liquid from an interior of the fermenter to a location outside of the fermenter through the aperture (attachment of D to A through nut B); and 
a racking arm (A),
wherein the racking arm extends within the aperture in a manner to prevent the racking arm from contacting a movable valve member of the valve (see picture 2 of figure 1 showing a rotating valve "this top valve as we saw inside controls the rotating racking arm so we're going to use this valve to go ahead and collect samples during the fermentation process” transcripts 1:17-1:31) of racking arm system, because a ball valve or any rotating valve system when rotated will displace area lateral to rotating axis it would be impossible to operate the rotating valve if the inserted racking arm was blocking the area of displaced rotation), wherein the aperture includes a first portion that receives the movable valve member (where valving portions exists in valve body in 
Blichmann is silent regarding the racking arm being received in the aperture such that an outer surface of the racking arm exerts an outward pressure on an inner surface of the aperture when received therein.
However Mullaney teaches (Fig-7) the racking arm being received such that an outer surface of the racking arm (at 105) exerts an outward pressure on an inner surface of the aperture when received therein (friction fitment of outter surface of insert (105) on inner surface (96) of aperture, “A friction fit, quick connect/disconnect arrangement is thereby provided” [0023]).
The advantage of an outer surface of the racking arm exerts an outward pressure on an inner surface of the aperture when received therein, is to provide a quick connect system having positive fitment to drain attachments, “A friction fit, quick connect/disconnect arrangement is thereby provided” [0023]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention as filed, to modify Blichmann with Mullaney. By adding to the racking system of Blichmann, the quick connecting positive fitment drain feature of Mullaney, to provide a quick connect system having a positive fitment for draining attachments. 
	 Blichmann is silent regarding the racking arm being removably received in the aperture, a diameter of the first portion is smaller than the diameter of the racking arm.

The advantage of the racking arm being removably received in the aperture, is to permit flow and provide quick removability of components for ease of cleaning “The spigot 23, the carbon dioxide dispenser 53 and float 70 are likewise removed and easily disassembled. The beer making apparatus 10 can then be easily cleaned and reassembled for its next use” (column 7 lines 42-52). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Greene in view of Blichmann, with MacLennan, by adding to the semi undisclosed connecting features of valve and racking arm of Greene as modified by Blichmann, the established means of connecting fluid drains of MacLennan, to permit flow and provide quick removability of components for ease of cleaning.
	 Greene in view of MacLennan is silent regarding the specific structure of a diameter of the first portion is smaller than the diameter of the racking arm.
However Pettinaroli teaches (Fig-2) a smaller diameter portion (56) of a valve retaining body (body of ball valve 10 to include inner passage 36) that delimits the insertion depth of fluidically connected pipe (pipe 14 with pipe end 52). 
The advantage of providing a depth limiting reduction of the valve body diameter in relation to a fluidically connected pipe, is to limit the depth of insertion of the pipe in relation to the moving valve element “An annular adapter member 50 has an annular 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Greene with Pettinaroli, by adding to the undisclosed racking arm limiting insertion depth to valve of Greene, the reduction diameter pipe insertion depth limiting feature of Pettinaroli, to limit the depth of insertion of the pipe in relation to the moving valve element.

Regarding claim 19, the assembly of claim 17, Blichmann silent regarding wherein the outer surface of the racking arm includes an outer surface of an O-ring included in the racking arm.
	However Mullaney teaches (Fig-7) wherein the outer surface of the racking arm (outer portion of 105 of 92) includes an outer surface of an O-ring (o ring 105) included in the racking arm.
The advantage of wherein the outer surface of the racking arm includes an outer surface of an O-ring included in the racking arm, is to provide a quick connect system to drain attachments, “A friction fit, quick connect/disconnect arrangement is thereby provided” [0023]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention as filed, to modify Blichmann with Mullaney. By adding to the racking system of Blichmann, the quick connect drain feature of Mullaney, to provide a quick connect system to drain attachments. 

Regarding claim 20, the assembly of claim 19, Blichmann is silent regarding wherein the O-ring is disposed in a dented recess formed in a sidewall of the racking arm.
However Mullaney teaches (Fig-7) wherein the O-ring is disposed in a dented recess formed in a sidewall of the racking arm (105 within in-dented recess 104, see figure 7).
The advantage of wherein the O-ring is disposed in a dented recess formed in a sidewall of the racking arm, is to provide a quick connect system to drain attachments, “A friction fit, quick connect/disconnect arrangement is thereby provided” [0023]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention as filed, to modify Blichmann with Mullaney. By adding to the racking system of Blichmann, the quick connect drain feature of Mullaney, to provide a quick connect system to drain attachments. 

Response to Arguments

Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 10 and 17 regarding removability of the racking arm have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Mullaney is directed to a "Fryer Filtration Arrangement" for a deep fat fryer. In order for a prior art reference to eligible to be applied in an obvious rejection, it must be analogous art to the claimed invention. Prior art is analogous art to a claimed in invention if the prior art is from the same field of endeavor as the claimed invention, or if the prior art is reasonably pertinent to the problem to be solved by the inventor. See MPEP 2141.01 a. The field of endeavor of providing a filter for cleaning cooking oil in a deep fat fryer is substantially different to a container for brewing beer. One of ordinary skill in the art would not be reasonably expected to review prior art related to deep fat frying with cooking oil when considering designing a container for brewing beer. These two devices are for substantially different purposes (frying with hot oil, brewing beer) and use substantially different processes (heating oil to cook food while providing a crispy outer surface, brewing beer using water, yeast, hops, barley etc. in small batches). 
Moreover, the problem to be solved by the claimed invention - constructing a fermenter with a convenient construction to removably attach a racking arm to a valve that extends outside of the container of the fermenter, with the racking arm being removably received in the aperture of the valve - is substantially different than the problem to be solved by the Mullaney prior art. Mullaney is directed a deep fat fryer and a system for filtering oil within a deep fat fryer. Mullaney discloses a system provides "[i]mpro vements in effectiveness and convenience of filtration systems." Mullaney, paragraph 4. These problems 
However Examiner respectfully disagrees because in response to applicant's argument that Mullaney is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art is mutually relevant to food preparation components drains further having connect/disconnects thereof (see Mullaney quick connect/disconnect of drain component [0023]). 
	Therefore the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Spencer H. Kirkwood/           Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761